I have no reason to change my viewpoint as expressed in the dissent in the former opinion adopted by this court. 203 Iowa 960, l.c. 968. The plaintiff simply stands on a mere inference or presumption of fact, rebuttable in character. The physical facts fully explain the cause of death of David M. Barrett, and rebut the theory of accident. These facts leave no other reasonable hypothesis than that Barrett died from the effects of a gunshot wound intentionally inflicted by himself. To my mind, it is physically impossible for any person to carry the gun in question in any position, and through accidental discharge cause a wound to be inflicted as it was inflicted here. On the contrary, the physical facts are all present to explain the manner of the discharge of the shotgun in question. It is a case of suicide, and I am not in favor of permitting jurors to close their eyes, exercise their imagination, and wander in a field of suspicion and speculation, in order to reach a verdict against an insurance company, or any company.
The trial court in the first instance correctly ruled this case, and directed a verdict against the plaintiff.